Per Curiam.
The maker of a check caused it to be certified by defendant bank and then endorsed it to one Tabb, who deposited it in his bank, which sent it to the defendant bank for collection. It was paid, although the maker had prior to payment notified defendant not to pay. The maker demanded payment from defendant and, on refusal, assigned the claim to plaintiff, who brought suit to recover the amount of the check, in which action judgment was for defendant and plaintiff appeals. The only question argued is whether the defendant had the right to pay the check after stop-notice.
The law seems to be settled, in Automobile Co. v. Rutherford Bank, 77 N. J. L. 649, that when a check is certified at request of the maker he is not discharged thereby and may stop payment, and the bank must respect such notice, and that both it and the drawer may set up that the check was fraudulently procured, but could not if certified by holder’s request. The case referred to governs this case and requires a reversal.